DETAILED ACTION
	This is in response to the applicant’s reply filed on June 27, 2022.  Claims 1-3 and 6-22 are pending and addressed below. 

Response to Amendment
Claims 1, 6, 11, and 16 have been amended. Claims 4 and 5 are cancelled. Claims 21 and 22 are newly added. 
The new ground of rejection set forth below for claim 11 [under 35 USC 103] is necessitated by Applicant’s amendment filed on June 27, 2022. In particular, claim 11 has been amended to include “a first cutting block comprising a first face at a first longitudinal end; and a second cutting block comprising a second face at a second longitudinal end,...with a portion of the first face abutting against another portion of the second face”. For these reasons, the present action is properly made final.

	
Response to Arguments
Applicant’s arguments, filed June 27, 2022, with respect to claims 1-3, 6-10, 12-20 have been fully considered and are persuasive.  The rejections of claims 1-3, 6-10, 12-20 have been withdrawn.

Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston, Jr., US 6,070,677 (hereinafter Johnston)
Claim 11: Johnston discloses an expandable tool, comprising: 
a cutting block set (cutting assembly 30), including: 
a first cutting block (upper cutting arm 32 with cutting inserts 56) comprising a first face at a first longitudinal end (second end 36 of upper cutting arm 32); and 
a second cutting block (lower cutting arm 44 with cutting inserts 56) comprising a second face at a second longitudinal end (first end 40 of the lower cutting arm 44), the first cutting block (32/56) and the second cutting block (44/56) being arranged longitudinally with a portion of the first face (36) abutting against another portion of the second face (40) (see Fig 10, col 7, ln 15-25), the first cutting block (32) being connected to the second cutting block (44) with an interlocking connection (either the second end 36 of the upper cutting arm 32 or the first end 40 of the lower cutting arm 44 may be configured like the first and second ends 40 and 42 of the middle cutting arm 38, see Fig 4, 10, col 7, ln 24-28).


Allowable Subject Matter
Claims 1-3, 6-10, and 16-22 are allowed. 

Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-10, and 16-22 are allowable over the closets prior art “herein Davis, US2014/0262523 (hereinafter Davis)”, for the following reasons:

Davis discloses an expandable tool and a method of operating said tool.  The expandable tool includes a cutting block set (cutter assembly 200) with a first cutting block (first cutter block 300) including a first block angle of between 10° and 25° and a second cutting block (second cutter block 400), the first cutting block (300) and the second cutting block (400) being arranged longitudinally (see Fig 5), the second cutting block (400) including a second block angle of greater than 17°. Expanding a first cutting block (300) of the cutting block set at a first extension ratio of longitudinal movement to radial extension of the first cutting block (300) and expanding the second cutting block (400) of the cutting set at a second extension ratio of longitudinal movement to radial extension of the second cutting block (400), the second extension ratio being different from the first extension ratio.
Davis does not disclose the first cutting block and the second cutting block are configured to extend through the opening, the first housing spline being configured to direct the first cutting block, and the second housing spline being configured to direct the second cutting block and the first cutting block longitudinally fixed relative to the second cutting block.

Davis fails to suggest alone or in combination the limitation of “wherein the first cutting block and the second cutting block are configured to extend through the opening, the first housing spline being configured to direct the first cutting block, and the second housing spline being configured to direct the second cutting block” as recited in claim 1 and “the first cutting block longitudinally fixed relative to the second cutting block” as recited in claim 16.
The Examiner is unaware of prior art which reasonably suggest alone, or in combination the limitations of claims 1-3, 6-10, and 16-22 as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 11 is rejected. Claims 12-15 are objected to. Claims 1-3, 6-10, and 16-22 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676